                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     MIDLAND DIVISION

   EDITH UZOMA, ON BEHALF OF                     §
   HERSELF AND ALL OTHERS                        §
   SIMILARLY SITUATED,                           §
                                                 §
   PLAINTIFF                                     §
                                                 §
                                                 §
   v.                                            §       CIVIL ACTION NO. 7:20-cv-205
                                                 §
   DEERINGS NURSING &                            §
   REHABILITATION, LP                            §
                                                 §
   DEFENDANT                                     §



               PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

          Plaintiff Edith Uzoma (“Named Plaintiff”) on behalf of herself and all others similarly

   situated (“Class Members”) (Named Plaintiff and Class Members are collectively referred to as

   “Plaintiffs”) brings this Fair Labor Standards Act (“FLSA”) suit against Deerings Nursing &

   Rehabilitation, LP under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., as amended.

                                        I. NATURE OF SUIT

1. The FLSA was passed by Congress in 1938 to eliminate low wages and long hours and to correct

   conditions that were detrimental to the health and well-being of workers. Brooklyn Sav. Bank v.

   O’Neil, 324 U.S. 697, 706 (1945). To achieve its humanitarian goals, the FLSA “limits to 40 a

   week the number of hours that an employer may employ any of his employees subject to the Act,

   unless the employee receives compensation for his employment in excess of 40 hours at a rate not

   less than one and one-half times the regular rate at which he is employed.” Walling v. Helmerich

   & Payne, 323 U.S. 37, 40 (1944) (discussing the requirements of 29 U.S.C. § 207(a)).



   Plaintiff’s Original Collective Action Complaint                                 Page 1
2. Defendant Deerings Nursing & Rehabilitation, LP (“Defendant”) has violated the FLSA by failing

     to properly calculate overtime premiums for its licensed vocational nurses and by failing to pay its

     licensed vocational nurses for all hours worked over forty in a workweek.

3. Because there are other putative plaintiffs who are similarly situated to the Named Plaintiff with

     regard to the work performed and the Defendant’s compensation policies, Named Plaintiff brings

     this action as an opt-in collective action pursuant to 29 U.S.C. § 216(b).

                                                II. PARTIES

4. Named Plaintiff Edith Uzoma is an individual residing in this judicial district. Her notice of consent

     is attached to Plaintiff’s Original Collective Action Complaint as Exhibit A. At all relevant times,

     Uzoma was an “employee” of Defendant as defined by the FLSA. At all relevant times, Defendant

     was Uzoma’s “employer” as defined by the FLSA.

5. Plaintiffs are Defendant’s current and former licensed vocational nurses who were paid on an

     hourly basis and 1) whose overtime rates were not calculated correctly and 2) who were not paid

     for all hours worked over forty in a workweek.

6. Defendant Deerings Nursing & Rehabilitation, LP is a domestic limited partnership formed and

     existing under the laws of the State of Texas. Amarillo Corporate Services, LLC is the agent for

     service of process, and Amarillo Corporate Services, LLC can be served at 500 S. Taylor, Suite

     1100, Amarillo, Texas 79101.

7.   Defendant was an employer of Named Plaintiff and those similarly situated as defined by 29

     U.S.C. §203(d).

                                    III. JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction in this matter because Named Plaintiff asserts claims

     arising under federal law. Specifically, Named Plaintiff asserts claims arising under the Fair Labor



     Plaintiff’s Original Collective Action Complaint                                    Page 2
   Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. Therefore, this Court has subject

   matter jurisdiction pursuant to 28 U.S.C. § 1331. This Court also has personal jurisdiction over

   all parties to this action.

9. The Court has personal jurisdiction over Defendant because Defendant conducts business in Texas

   and has entered into relationships with Plaintiff in Texas and has committed actions in Texas that

   give rise to this cause of action.

10. Venue is proper in the Western District of Texas, Midland-Odessa Division, pursuant to 28 U.S.C.

   § 1391(b), because Defendant is located in and does business in this Division. Inasmuch as

   Defendant is subject to this Court’s personal jurisdiction for purposes of this civil action,

   Defendant resides in this district and division. Venue in this Court is therefore proper under 28

   U.S.C. § 1391(b).

                                 IV. COVERAGE UNDER THE FLSA

11. At all relevant times, Defendant has acted, directly or indirectly, in the interest of an employer with

   respect to Named Plaintiff and the Class Members.

12. At all times hereinafter mentioned, Defendant has been an “employer” within the meaning of

   Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

13. At all times hereinafter mentioned, Defendant has been engaged in an “enterprise” within the

   meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

14. At all times hereinafter mentioned, Defendant has been an enterprise engaged in commerce or in

    the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

    U.S.C. § 203(s)(1), in that Defendant is an enterprise and has had employees engaged in commerce

    or in the production of goods for commerce, or employees handling, selling, or otherwise working

    on goods or materials that have been moved in or produced for commerce by any person and in



    Plaintiff’s Original Collective Action Complaint                                       Page 3
   that said enterprise has had and has an annual gross volume of sales made or business done of not

   less than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

15. Named Plaintiff and Class Members handled and otherwise worked with equipment, such as

   telephones, computers, medical supplies and medical equipment that have been moved in or

   produced for commerce as defined by 29 U.S.C. §203(b).

16. At all times hereinafter mentioned, Named Plaintiff and Class Members were individual

   “employees” (as defined in Section 3(e)(1) of the FLSA, 29 U.S.C. § 203(e)(1)) who were engaged

   in commerce or in the production of goods for commerce as required by 29 U.S.C. §207 and whom

   Defendant at all relevant times “employ[ed],” within the meaning of Section 3(g) of the FLSA, 29

   U.S.C. § 203(g).

                                   V. FACTUAL ALLEGATIONS

17. Defendant operates a skilled nursing facility located in Odessa, Texas. Defendant employs

   licensed vocational nurses, among other employees, to provide care to its patients.

18. Named Plaintiff was a licensed vocational nurse from April 2019 through December 2019.

   Throughout her employment with Defendant, Named Plaintiff consistently worked more than forty

   hours per week.

19. As part of her hourly pay, Defendant paid Plaintiffs shift differentials depending on the shift

   worked. However, Defendant failed to include these shift differentials in the calculation of

   Plaintiffs’ overtime rates.   In order to calculate Plaintiffs’ effective hourly rate, all non-

   discretionary pay, including shift differentials, should have been included in their regular rate.

   Plaintiffs’ correct regular rate should then have been multiplied at time-and-one-half for all hours

   worked over 40 in a workweek to determine their correct overtime pay.

20. Defendants also regularly refused to pay Plaintiffs for all hours worked over forty per workweek,



   Plaintiff’s Original Collective Action Complaint                                      Page 4
   depriving Plaintiffs of earned overtime compensation. In fact, Named Plaintiff complained on

   numerous occasions about not being paid for all hours worked, but Defendant simply ignored these

   complaints and informed her that this was just the way Defendant paid its employees.

21. Although they consistently worked very long hours, well over forty hours per week, Plaintiffs were

   not properly compensated for their overtime hours, nor were they paid for all overtime hours.

   Defendant required the Plaintiffs to work the long hours described above, and thus knew that

   Plaintiffs regularly worked in excess of 40 hours per week. Nonetheless, Defendant failed and

   refused to compensate Plaintiffs at a rate that is not less than time-and-one-half their regular rates

   of pay for all hours worked in excess of 40 in a workweek.

22. Defendant has employed and is employing other individuals as licensed vocational nurses who

   have performed the same job duties under the same pay provisions as Named Plaintiff, in that they

   have performed, or are performing, the same job duties, have been paid an improperly calculated

   overtime rate, and have been denied overtime compensation at a rate of not less than one-and-one-

   half times their regular rates of pay for all hours worked over forty per workweek.

23. Defendant has knowingly, willfully, or with reckless disregard carried out, and continues to carry

   out, its illegal pattern or practice of 1) failing to pay proper overtime compensation to Named

   Plaintiff and the Class Members, and of 2) failing to pay Named Plaintiff and the Class Members

   for all hours worked over forty per workweek.

                         VI. COLLECTIVE ACTION ALLEGATIONS

24. Named Plaintiff and the Class Members have performed—and are performing—the same or

   similar job duties as one another. Further, Named Plaintiff and the Class Members were subjected

   to the same pay provisions in that they were not paid correct overtime premiums, and they were

   not paid for all hours worked over forty per workweek. Thus, the Class Members are owed one



   Plaintiff’s Original Collective Action Complaint                                      Page 5
   and one-half their properly calculated regular hourly rate for all hours worked over forty in a

   workweek without regard to their individualized circumstances.

25. Defendant has a policy or practice of not paying their Licensed Vocational Nurses properly

   calculated overtime wages. Defendant also has a policy or practice of not paying their licensed

   vocational nurses for all hours worked over forty per workweek. These policies or practices are

   and have been, at all relevant times, applicable to the Named Plaintiff and all Class Members.

   Application of this policy or practice does not depend on the personal circumstances of the Named

   Plaintiff or those joining this lawsuit. Rather, the same policies or practices that resulted in the

   improper calculation of overtime and the refusal to pay overtime compensation for all hours

   worked over forty per workweek to Named Plaintiff also applied to all Class Members.

   Accordingly, the “Class Members” are properly defined as:

              All current and former Licensed Vocational Nurses of Defendant whose
              overtime premiums did not include shift differentials and/or who were
              not paid for all hours worked over forty per workweek.

                                     VII. CAUSE OF ACTION

                       FAILURE TO PAY OVERTIME WAGES IN
                 ACCORDANCE WITH THE FAIR LABOR STANDARDS ACT

26. During the relevant period, Defendant has violated and is violating Section 7 of the FLSA, 29

   U.S.C. §§ 207 and 215(a)(2), by employing employees in an enterprise engaged in commerce or

   in the production of goods for commerce within the meaning of the FLSA as stated herein above,

   for workweeks longer than 40 hours without compensating such employees for all of their work in

   excess of forty hours per week at rates no less than one-and-one-half times their correct regular

   rates for which they were employed. Defendant has acted willfully in failing to pay Plaintiffs in

   accordance with applicable law.




   Plaintiff’s Original Collective Action Complaint                                    Page 6
27. None of the exemptions provided by the FLSA regulating the duty of employers to pay overtime

   at a rate not less than one and one-half times the correct regular rate at which their employees are

   paid are applicable to the Named Plaintiff or Class Members.

                                    VIII. PRAYER FOR RELIEF

           Named Plaintiff and the Class Members pray for an expedited order certifying a class and

   directing notice to putative class members pursuant to 29 U.S.C. § 216(b) and, individually, and

   on behalf of any and all such class members, on trial of this cause, judgment against Defendant as

   follows:

          a.      For an Order pursuant to Section 16(b) of the FLSA, 29 U.S.C. §216(b), finding

   Defendant liable for unpaid back wages due to Named Plaintiff (and those who may join in the

   suit) and for liquidated damages equal in amount to the unpaid compensation found due to Named

   Plaintiff (and those who may join the suit);

          b.      For an Order awarding Named Plaintiff (and those who may join in the suit) the

   taxable costs and allowable expenses of this action;

          c.      For an Order awarding Named Plaintiff (and those who may join in the suit)

   attorneys’ fees;

          d.      For an Order awarding Named Plaintiff (and those who may join in the suit) pre-

   judgment and post-judgment interest at the highest rates allowed by law;

          e.      For an Order awarding Named Plaintiff declaratory and injunctive relief as

   necessary to prevent the Defendant’s further violations, and to effectuate the purposes, of the Fair

   Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.; and

          f.      For an Order granting such other and further relief, at law or in equity, as may be

   necessary and/or appropriate.



   Plaintiff’s Original Collective Action Complaint                                    Page 7
                                                   Respectfully submitted,

                                                   MORELAND VERRETT, P.C.



                                                   /s/ Douglas B. Welmaker
                                                   Douglas B. Welmaker
                                                   Attorney-in-Charge
                                                   State Bar No. 00788641
                                                   Moreland Verrett, PC
                                                   2901 Bee Cave Rd, Box L
                                                   Austin, Texas 78746
                                                   Phone: (512) 782-0567
                                                   Fax: (512) 782-0605
                                                   Email: doug@morelandlaw.com


                                                   ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Collective Action Complaint                             Page 8
